UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6051


JOEY D. SCOTT,

                  Plaintiff - Appellant,

             v.

FNU HUDGINS, Sergeant; MATTHEW PENNELL; KEITH WHITENER; BOYD
BENNETT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00137-GCM)


Submitted:    July 20, 2009                 Decided:   October 22, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joey D. Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joey   D.    Scott      appeals   the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint alleging

excessive     force.        We   have    reviewed     the   record    and   find     no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.               Scott v. Hudgins, No. 5:08-cv-00137-GCM

(W.D.N.C. Dec. 1, 2008).               We deny all Scott’s pending motions,

including his motions for appointment of counsel, to “Dismiss

PLRA    Procedure,”             to     compel     discovery,         to     continue

videoconference hearing, for seizure of property/assets, and to

impose sanctions.           We dispense with oral argument because the

facts   and    legal      contentions     are   adequately    presented        in   the

materials     before      the    court    and   argument    would     not   aid     the

decisional process.

                                                                            AFFIRMED




                                           2